DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 8/30/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 8/30/2021, have been fully considered.  
Applicant first notes that “[c]laim 1 has been amended to specify that the composition is in the form of an oil-in-water emulsion” (Applicant Arguments, Page 9).  The rejection of claims has been modified to specifically address this limitation.
Applicant then traverses the rejection of claims, first pointing out that “baicalin and extracts containing baicalin are merely slightly soluble in an aqueous medium… with the optimal pH at about 5.5.  However, when the pH is more than 6.5, the active constituent is chemically unstable, thus causing its destruction” (Applicant Arguments, Page 10).  Although, “oil-in-water compositions… obtained with superabsorbent polymers” are frequently used, the superabsorbent “polymers are difficult to formulate” and “[t]heir optimal formulation pH is more than 6.5” (Applicant Arguments, Page 10).  As such, Applicant argues that “it would be a priori impossible to introduce baicalin or an extract comprising baicalin in an oil in water emulsion based on a superabsorbent polymer” – presumably, such as that taught by Lorant et al – “to obtain a stable composition
The argument is not found persuasive.  As discussed in the basis of the rejection, Lorant et al teach that “the compositions… according to the invention… preferably [have] a skin-friendly pH that generally ranges from 3 to 8 and preferably from 4.5 to 7” (Paragraphs 0174-0175).  As such, it is not found persuasive that the pH range of the compositions of Lorant et al would be incompatible with baicalin.  Indeed, the pH range of the compositions of of Lorant et al embrace the optimal pH (i.e., about 5.5) for baicalin.
Applicant next argues that, “even if a person… considered adding baicalin… it would not have been obvious to further introduce at least one homo- or copolymer of non-superabsorbant acrylic acid that is partially neutralized” (Applicant Arguments, Pages 10-11).  
Applicant, however, does not offer an argument as to why it would not have been obvious to further introduce at least one homo- or copolymer of non-superabsorbant acrylic acid that is partially neutralized; rather, Applicant alleges “the presence of the at least one homo- or copolymer of non-superabsorbant acrylic acid that is partially neutralized yields unpredictable results… Surprisingly, baicalin and the super-absorbent polymer do not degrade”- i.e., “provides for obtaining a stable oil in water emulsion” which “was completely unexpected in the light of the cited art and the conventional wisdom in the art as discussed above” (Applicant Arguments, Page 11).
However, for the reasons discussed above, this argument is not found persuasive.  Namely, because Lorant et al teach that “the compositions… according to the invention… preferably [have] a skin-friendly pH that generally ranges from 3 to 8 and preferably from 4.5 to 7” (Paragraphs 0174-0175), which embrace the optimal pH (i.e., about 5.5) for baicalin.
For all the foregoing reasons, Applicant’s arguments are not found persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lorant et al (US 2013/0039963; of record) in view of Jouy et al (US 2014/0134120; of record) and Gaudry et al (US 2014/0030297; of record).
As amended, claim 1 is drawn to a composition in the form of an oil-in-water emulsion (having a pH of 6.0 to 6.5) comprising, in a physiologically acceptable aqueous medium:
(a)	baiclain and/or a plant extract comprising baiclain (more specifically, Scutellaria Baicalensis root extract) in an amount of 0.01% to 5.0% by weight (claim 5));
(b)	at least one superabsorbent polymer (more specifically, cross-linked polyacrylate (claim 6) in an amount of from 0.01% to 1.5% by weight (claim 7));
(c)	at least one homo- or co-polymer of non-superabsorbant acrylic acid that is at least partially neutralized (more specifically, sodium polyacrylate (claim 8) - e.g., see Specification, Page 12, Lines 1-4) in an amount of 0.02% to 2.0% by weight (claim 9)); and
(d)	at least one gemini surfactant of formula (III) (more specifically, sodium dicocoylethylenediamine PEG-15 sulfate).
The elected invention, as thus summarized, reads on claims 1 and 5-9.
Lorant et al teach an anti-sun O/W emulsion (Paragraph 0181, Example 4) comprising:
(a)	photoprotective, UV-screening agent Parsol 1789 in an amount of 3.0% by weight;
(b)	cross-linked polyacrylate superabsorbent polymer AQUAKEEP® 10 SH-NF in an amount of 0.8% by weight;
(c)	-  
(d)	gemini surfactant sodium dicocoylethylenediamine PEG-15 sulfate CERALUTION® H in an amount of 3% by weight;
wherein, as further taught by Lorant et al, “the compositions… according to the invention… preferably [have] a skin-friendly pH that generally ranges from 3 to 8 and preferably from 4.5 to 7” (Paragraphs 0174-0175).
As such, Example 4 of Lorant et al differs from the instantly claimed composition in that it does not comprise:
(1) 	0.01% to 5.0% by weight baiclain and/or a plant extract comprising baiclain (more specifically, Scutellaria Baicalensis root extract); or 
(2) 	0.01% to 1.5% by weight at least one homo- or co-polymer of non-superabsorbant acrylic acid that is at least partially neutralized (more specifically, sodium polyacrylate (e.g., COSMEDIA SP® (see Specification, Page 12, Lines 1-4))), as instantly claimed.
Yet, as to (1):  As an alternative or in addition to Parsol 1789, Lorant et al teach “[a]mong the lipophilic UVA screening agents… mention may be made of” (Paragraph 0085) “Bis-resorcinyl Triazines” (Paragraph 0113).
And, as taught by Jouy et al, the “use of baicalin, or an extract containing same” (Paragraph 0002), in particular “extracted from the skull root cap (scutelliaria and particularly scutellaria baicalensis)” (Paragraph 0048), “in association with at least one system filtering UVA radiation comprising at least one bis-resorcinyl triazine” (Paragraph 0002) – wherein “[t]he system filtering UVA radiation advantageously further comprises at least one UVA filter selected from a dibenzoylmethane derivative” (Paragraph 0021), such as Parsol 1789 (Paragraph 0091) – provides “further enhancement of existing photoprotective compositions in respect to protecting the skin against UV radiation, particularly in respect of UVA, but also UVB, radiation” (Paragraph 0006), wherein “[t]he compositions according to the invention may be presented in the form of an oil-in-water… emulsion” (Paragraph 0196).
Accordingly, based further on Jouy et al, it would have been prima facie obvious to modify Example 4 of Lorant et al so as to include Scutellaria Baicalensis root extract and a bis-resorcinyl triazine in place of or in addition to Parsol 1789.  It would have been obvious to do so in order to provide “further enhancement of existing photoprotective compositions in respect to protecting the skin against UV radiation, particularly in respect of UVA, but also UVB, radiation” as taught by Jouy et al, with a reasonable expectation of success.
And, as to (2): in addition to Example 4, Lorant et al teach a comparative composition (Example 6) which comprises 0.8% by weight COSMEDIA SP® in place of AQUAKEEP® 10 Example 4 (Paragraph 0181).  Although Lorant et al disclose that Example 4 “was judged as being more glidant on application, softer and less tacky after penetration… into the skin, compared with the compositions of Examples 5 and 6” (Paragraph 0184), it would nevertheless have been obvious to further include COSMEDIA SP® in Example 4 for the following reasons:  
FIRST, because, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846 (CCPA 1980).  
And, SECOND, in further view of Gaudry et al, which teach related oil-in-water anti-sun compositions comprising AQUAKEEP® 10 SH-NF in combination with a copolymer of non-superabsorbent acrylic acid CARBOPOL® SF-1 (see Paragraphs 0-290-0293, Example 4), further disclosing that “antisun compositions obtained with this particular combination of polymers produce fluid aqueous formulations that have the following properties: a creamy, foamy texture; noteworthy freshness on application; persistent freshness after application; and a formula that is easy to spread” (Paragraph 0009-0013).
Collectively, it would have been prima facie
Accordingly, for all the foregoing reasons, instant claims 1 and 5-9 are rejected as prima facie obvious.
Instant claim 2 is drawn to the composition of claim 1, characterized in that it comprises an acid and a base.
As further taught by Lorant et al, “all the compositions of the invention may contain… acidifying or basifying agents” (Paragraph 0073).
Accordingly, instant claim 2 is also rejected as prima facie obvious.
Instant claims 3-4 and 15-16 are drawn to the composition of claim 1 wherein the general structure of baicalin is further defined.
Since Applicant indicates that the elected baicalin species (i.e., Scutellaria Baicalensis root extract) reads on claims 1-20, it is presumed that the baicalin present therein has the general structure of claims 3-4 and 15-16.
As such, claims 3-4 and 15-16 are also rejected as prima facie obvious.
Instant claim 10 is drawn to the composition of claim 1 wherein the weight ratio between the non-superabsorbent homo- or copolymer (c) and the superabsorbent polymer (b) is between 1 and 2.
The compositions of Lorant et al comprise COSMEDIA SP® and AQUAKEEP® 10 SH-NF in an amount of 0.8% by weight, which reads on a ratio of 1.
As such, instant claim 10 is also rejected as prima facie obvious.
Instant claim 11 is drawn to the composition of claim 1 further comprising at least one lipophilic organic UV filter.
Example 4 of Lorant et al comprises the lipophilic organic UV filter Neo Heliopan OS.	
As such, instant claim 11 is also rejected as prima facie
Instant claims 17-20 are drawn to the compositions of claims 1, 2, 4 and 2, respectively, wherein the superabsorbent polymer is limited to cross-linked sodium polyacrylates (claim 20) and wherein the amount of baicalin is limited to 0.01% to 5.0% by weight (claims 17-19).
As such, the claims are rejected as prima facie obvious for the same reasons as applied to claims 5 and 6 above.
Conclusion
Any new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611